DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.  Applicant argues, on page 11 last paragraph, that neither Ganjineh nor Nguyen discloses the steps of receiving input specifying an evaluation of a plurality of candidate features for selection as a ground control point from the plurality of candidate features; determining a feature that meets a criteria indicative of a suitability for machine learning; and selecting the feature as the ground control point. The examiner respectfully disagrees. Ganjineh [0068] discloses evaluating landmark data for selection of specific landmark data that provides a more specific and accurate landmark classification for training neural network. By interpreting the candidate features in the explicitly states that landmark is a GCP, but Nguyen explicitly teaches road intersection is a GCP. Therefore, the combination of Ganjineh and Nguyen teaches the third step of claim 1.
Applicant argues, on page 12 second paragraph , that the rationale presented in the Office Action appears to be nothing more than an agglomeration of bits and pieces of the claimed subject matter thrown together through the exercise of impermissible hindsight, without any of the "articulated reasoning with some rational underpinnings" required by the U.S. Supreme Court. The examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues, on page 12 third paragraph , that claims 2, 4-10, 12, 14, 15, 17, and 19 are allowable for depending from Claims 1, 11, and 16. The examiner respectfully disagrees> Since Independent claims 1, 11, and 16 are maintained rejected,  claims 2, 4-10, 12, 14, 15, 17, and 19 are allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh et al. (US 20200098135 A1) in view of Nguyen (Optimal Ground Control Points for Geometric Correction Using Genetic Algorithm with Global Accuracy, Feb 2017, European Journal of Remote Sensing, 48:1, pages 101-120)

Regarding claim 1, Ganjineh et al. teach A computer-implemented method for determining a ground control point from image data comprising:
receiving input specifying an evaluation of a plurality of candidate features for selection as a ground control point from the plurality of candidate features (Ganjineh [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation. Note: By interpreting the candidate features in the claim as the landmark data , [0068] discloses evaluating landmark data for selection of specific landmark data that provides a more specific and accurate landmark classification  for training neural network where a land mark is considered a ground control point); 
determining a feature that meets a criteria indicative of a suitability for machine learning (Ganjineh [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation. Note: By interpreting the determined feature as the specific landmark data) ; 
selecting the feature as the ground control point (Ganjineh  [0045] an electronic map is effectively a database containing data representative of nodes, most commonly representative of road intersections. Note: Since a specific landmark is a map feature used as a reference point for location determination on the ground, Ganjineh [0045] implicitly teaches selecting the feature as the ground control point);
 retrieving a plurality of ground truth images (Ganjineh  [0023] a reference map extracted from a map repository, [0026] the reference map is considered  ground truth) depicting the feature (Ganjineh  [0045] an electronic map is effectively a database containing data representative of nodes, most commonly representative of road intersections), wherein the plurality of ground truth images is labeled with known pixel location data of the feature as respectively depicted in each of the plurality of ground truth images (Ganjineh  [0045] each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude, Ganjineh [0204] each pixel in every given key frame is classified according to a set of predefined environment classes, e.g. road, tree, lane marking...The class labels are then attached to each pixel); and 
training a machine learning model (Ganjineh  [0098] using a trained convolutional neutral net)using the plurality of ground truth images (Ganjineh  [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification)to identify predicted pixel location data of the ground control point as depicted in an input image (Ganjineh  [0098] to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition.. to identify and classify objects in the image as specific types of lane markings, Ganjineh  [0235] to identify and classify objects in the image as specific types of lane markings)
Ganjineh et al.do not explicitly teach
selecting a feature as the ground control point.
However, Nguyen teaches
selecting a feature as the ground control point (Nguyen page 103 lines 8-9 road intersections as very good GCPs in a SAR image , Nguyen 108 line 11-12 The highway/street intersections were selected/located as GCPs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application, to have modified Ganjineh et al. by incorporating Nguyen to arrive at the invention.
The motivation of doing so would have determined the GCP automatically from multi-look imagery (Nguyen page 103 first paragraph).

Regarding claim 2, the combination of  Ganjineh  et al. and Nguyen teaches the method of claim 1, wherein the feature is selected based on determining that the one or more properties indicate that the feature is uniquely identifiable from among other features (Ganjineh  [0066] the semantic segmentation may be used directly to detect and identify various landmark objects within the image, Ganjineh  [0083] identifying one or more landmarks within an environment of a road network, Ganjineh  [0098] identify and classify objects in the image as specific types of lane markings).

Regarding claim 4, the combination of Ganjineh et al. and Nguyen teaches the method of claim 1, wherein the feature is selected based on determining that the one or more properties indicate that the feature is applicable to a plurality of different geographic regions (Ganjineh [0098] identify and classify objects in the image as specific types of lane markings ... Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders).

Regarding claim 5, the combination of Ganjineh et al. and Nguyen teaches the method of claim 1, wherein the feature is selected from a category of curvilinear geometry features (Ganjineh [0093] two-dimensional (2D) polyline representing the shape of the landmark) intersection features (Ganjineh [0045] road intersections, Ganjineh [0235] to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc.) including a gore point, a cross-walk corner, a boundary of a lane (Ganjineh [0066] the boundaries of the one or more landmarks in a, or each, image) and a limit line, or a combination thereof.

Regarding claim 6, the combination of Ganjineh et al. and Nguyen teaches the method of claim 1, wherein feature is a visible feature of a roadway intersection (Ganjineh Fig. 22 extract road markings for orthophoto, Nguyen 108 line 11-12 The highway/street intersections were selected/located as GCPs) that is visible from a top-down imagery perspective (Ganjineh [0096] orthorectified road image may comprise a bird's eye mosaic including a top down view of the area).

Regarding claim 7, the combination of  Ganjineh  et al. and Nguyen teaches the method of claim 1, wherein the training features for the machine learning model include a pixel location of an intersection feature in said each of the plurality of ground truth images (Ganjineh  [0045] each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude), a camera position of said each of the plurality of ground truth images (Ganjineh  [0053] the initial position of the camera used to record the first (reference) image), an orientation of said each of the plurality of ground truth images (Ganjineh  [0026] the location and orientation of an object represented in the reference map matches the location and orientation of the object in the real world), a focal length of said each of the plurality of ground truth images, or a combination thereof.

Regarding claim 8, the combination of Ganjineh et al. and Nguyen teaches the method of claim 1, further comprising: 
processing a plurality of input images using the trained machine learning model to identify that the ground control point is present in the plurality of input images (Ganjineh [0068] a supervised learning method such as a support vector machine or neural network may be used to perform the landmark recognition semantic segmentation, Ganjineh [0069] processing the sequence of images to detect one or more landmark objects appearing in one or more of the images); and 
triangulating a real-world location of the ground control point based on a pixel correspondence of the ground control point among the plurality of input images (Ganjineh  [0070] the position and orientation of the detected landmark is determined by triangulation using a plurality of images in which the landmark was detected and the associated camera locations thereof, Ganjineh  [0072] This mapping thus gives a representation of the detected landmark in the real-world (three-dimensional) space).

Regarding claim 9, the combination of Ganjineh et al. and Nguyen teaches the method of claim 8, wherein the real-world location is a three-dimensional location of the ground control point (Ganjineh [0072] This mapping thus gives a representation of the detected landmark in the real-world (three-dimensional) space).

Regarding claim 10, the combination of  Ganjineh  et al. and Nguyen teaches the method of claim 1, wherein the machine learning model is further trained to calculate an uncertainty associated with the predicted location (Ganjineh  [0028] outputting the localisation result and also providing the local map representation, or data indicative thereof, or data indicative of any errors in the reference map identified) based on a characteristic of said each of a plurality of images, a respective source of said each of the plurality of images, or a combination (Ganjineh  [0028] based on the comparison with the local map representation).

Regarding claim 11, Ganjineh  et al. teach  An apparatus for determining a ground control point from image data comprising: 
at least one processor; and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, 
receive input specifying an evaluation of a plurality of candidate features for selection as a ground control point from the plurality of candidate features (Ganjineh [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation. Note: By interpreting the candidate features in the claim as the landmark data , [0068] discloses evaluating landmark data for selection of specific landmark data that provides a more specific and accurate landmark classification  for training neural network where a land mark is considered a ground control point); 
determine a feature that meets a criteria indicative of a suitability for machine learning (Ganjineh [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation. Note: By interpreting the determined feature as the specific landmark data) ; 
selecting the feature as the ground control point (Ganjineh  [0045] an electronic map is effectively a database containing data representative of nodes, most commonly representative of road intersections. Note: Since a specific landmark is a map feature used as a reference point for location determination on the ground, Ganjineh [0045] implicitly teaches selecting the feature as the ground control point);
 retrieve a plurality of ground truth images (Ganjineh  [0023] a reference map extracted from a map repository, [0026] the reference map is considered  ground truth) depicting the feature (Ganjineh  [0045] an electronic map is effectively a database containing data representative of nodes, most commonly representative of road intersections), wherein the plurality of ground truth images is labeled with known pixel location data of the feature as respectively depicted in each of the plurality of ground truth images (Ganjineh  [0045] each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude, Ganjineh [0204] each pixel in every given key frame is classified according to a set of predefined environment classes, e.g. road, tree, lane marking...The class labels are then attached to each pixel); and 
train a machine learning model (Ganjineh  [0098] using a trained convolutional neutral net)using the plurality of ground truth images (Ganjineh  [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification)to identify predicted pixel location data of the ground control point as depicted in an input image (Ganjineh  [0098] to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition.. to identify and classify objects in the image as specific types of lane markings, Ganjineh  [0235] to identify and classify objects in the image as specific types of lane markings)
Ganjineh et al.do not explicitly teach
selecting a feature as the ground control point.
However, Nguyen teaches
selecting a feature as the ground control point (Nguyen page 103 lines 8-9 road intersections as very good GCPs in a SAR image , Nguyen 108 line 11-12 The highway/street intersections were selected/located as GCPs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application, to have modified Ganjineh et al. by incorporating Nguyen to arrive at the invention.
The motivation of doing so would have determined the GCP automatically from multi-look imagery (Nguyen page 103 first paragraph).

Regarding claim 12, the combination of Ganjineh et al. and Nguyen teaches the apparatus of claim 11, wherein the feature is selected based on determining that the one or more properties indicate that the feature is uniquely identifiable from among other features (Ganjineh  [0066] the semantic segmentation may be used directly to detect and identify various landmark objects within the image, Ganjineh  [0083] identifying one or more landmarks within an environment of a road network, Ganjineh  [0098] identify and classify objects in the image as specific types of lane markings).

Regarding claim 14, the combination of Ganjineh et al. and Nguyen teaches the apparatus of claim 11, wherein the feature is selected based on determining that the one or more properties indicate that the feature is applicable to a plurality of different geographic regions (Ganjineh [0098] identify and classify objects in the image as specific types of lane markings ... Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders).

Regarding claim 15, the combination of Ganjineh et al. and Nguyen teaches the apparatus of claim 11, wherein the feature is selected from a category of curvilinear geometry features (Ganjineh [0093] two-dimensional (2D) polyline representing the shape of the landmark) intersection features (Ganjineh [0045] road intersections, Ganjineh [0235] to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc.) including a gore point, a cross-walk corner, a boundary of a lane (Ganjineh [0066] the boundaries of the one or more landmarks in a, or each, image) and a limit line, or a combination thereof.

Regarding claim 16. A non-transitory computer-readable storage medium for determining a ground control point from image data, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: 
receiving input specifying an evaluation of a plurality of candidate features for selection as a ground control point from the plurality of candidate features (Ganjineh [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation. Note: By interpreting the candidate features in the claim as the landmark data , [0068] discloses evaluating landmark data for selection of specific landmark data that provides a more specific and accurate landmark classification  for training neural network where a land mark is considered a ground control point); 
determining a feature that meets a criteria indicative of a suitability for machine learning (Ganjineh [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation. Note: By interpreting the determined feature as the specific landmark data) ; 
selecting the feature as the ground control point (Ganjineh  [0045] an electronic map is effectively a database containing data representative of nodes, most commonly representative of road intersections. Note: Since a specific landmark is a map feature used as a reference point for location determination on the ground, Ganjineh [0045] implicitly teaches selecting the feature as the ground control point);
 retrieving a plurality of ground truth images (Ganjineh  [0023] a reference map extracted from a map repository, [0026] the reference map is considered  ground truth) depicting the feature (Ganjineh  [0045] an electronic map is effectively a database containing data representative of nodes, most commonly representative of road intersections), wherein the plurality of ground truth images is labeled with known pixel location data of the feature as respectively depicted in each of the plurality of ground truth images (Ganjineh  [0045] each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude, Ganjineh [0204] each pixel in every given key frame is classified according to a set of predefined environment classes, e.g. road, tree, lane marking...The class labels are then attached to each pixel); and 
training a machine learning model (Ganjineh  [0098] using a trained convolutional neutral net)using the plurality of ground truth images (Ganjineh  [0068] the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification)to identify predicted pixel location data of the ground control point as depicted in an input image (Ganjineh  [0098] to classify pixels according to specific lane marking type classes, or be subject to lane marking objection detection and recognition.. to identify and classify objects in the image as specific types of lane markings, Ganjineh  [0235] to identify and classify objects in the image as specific types of lane markings)
Ganjineh et al.do not explicitly teach
selecting a feature as the ground control point.
However, Nguyen teaches
selecting a feature as the ground control point (Nguyen page 103 lines 8-9 road intersections as very good GCPs in a SAR image , Nguyen 108 line 11-12 The highway/street intersections were selected/located as GCPs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application, to have modified Ganjineh et al. by incorporating Nguyen to arrive at the invention.
The motivation of doing so would have determined the GCP automatically from multi-look imagery (Nguyen page 103 first paragraph).

Regarding claim 17, the combination of Ganjineh et al. and Nguyen teaches the non-transitory computer-readable storage medium of claim 16, wherein the feature is selected based on determining that the one or more properties indicate that an intersection feature is uniquely identifiable from among other intersection features (Ganjineh  [0066] the semantic segmentation may be used directly to detect and identify various landmark objects within the image, Ganjineh  [0083] identifying one or more landmarks within an environment of a road network, Ganjineh  [0098] identify and classify objects in the image as specific types of lane markings).

Regarding claim 19, the combination of Ganjineh et al. and Nguyen teaches the non-transitory computer-readable storage medium of claim 16, wherein the feature is selected based on determining that the one or more properties indicate that the feature is applicable to a plurality of different geographic regions (Ganjineh [0098] identify and classify objects in the image as specific types of lane markings ... Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders).

Regarding claim 20, the combination of Ganjineh et al. and Nguyen teaches the non-transitory computer-readable storage medium of claim 16, wherein the feature is selected from a category of curvilinear geometry features (Ganjineh [0093] two-dimensional (2D) polyline representing the shape of the landmark) intersection features (Ganjineh [0045] road intersections, Ganjineh [0235] to identify and classify objects in the image as specific types of lane markings. Examples of lane marking classes can include one or more of: single solid lines, single short dashed lines, single long dashed lines, double solid lines, double dashed lines, island borders, etc.) including a gore point, a cross-walk corner, a boundary of a lane (Ganjineh [0066] the boundaries of the one or more landmarks in a, or each, image) and a limit line, or a combination thereof.


Allowable Subject Matter
Claims 3, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the combination of Ganjineh et al. and Nguyen teaches the method of claim 1, but does not teach
wherein the feature is selected based on determining that the one or more properties indicate that an intersection feature has a spatial sparsity that meets a sparsity criterion. 

Regarding claim 13, the combination of Ganjineh et al. and Nguyen teaches the apparatus of claim 11, but does not teach 
wherein the feature is selected based on determining that the one or more properties indicate that an intersection feature has a spatial sparsity that meets a sparsity criterion.

Regarding claim 18, the combination of Ganjineh et al. and Nguyen teaches the non-transitory computer-readable storage medium of claim 16, but does not teach 
wherein the feature is selected based on determining that the one or more properties indicate that an intersection feature has a spatial sparsity that meets a sparsity criterion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644